Citation Nr: 1520960	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-22 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant attended the United States Air Force Academy Preparatory School (USAFAPS) in cadet candidate status from July 2011 to March 2012.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision by the Education Center of the RO in Muskogee, Oklahoma that the appellant has insufficient qualifying active service after September 10, 2001, for basic eligibility for educational assistance under the Post-9/11 GI Bill.


FINDINGS OF FACT

1.  The appellant's DD Form 214 from his only period of service indicates that he served in cadet candidate status at the USAFAPS from July 13, 2011 to March 7, 2012, when he was honorably discharged prior to completion of his first full term of service based on secretarial authority.

2.  The appellant's service does not qualify as active duty service for the purpose of administration and payment of benefits under Chapter 33.

3.  The appellant has insufficient qualifying active duty service after September 10, 2001, for basic eligibility for educational assistance under the Post-9/11 GI Bill.


CONCLUSION OF LAW

The criteria for VA educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) are not met.  38 U.S.C.A. §§ 3301-24 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032.  These provisions apply to the Post-9/11 GI Bill program.  38 C.F.R. § 21.9510.  The notification requirements do not apply when the claim cannot be substantiated because there is no legal basis for the claim or undisputed facts render the claimant ineligible for the claimed benefits.  38 C.F.R. § 21.1031(b)(1).  The assistance requirements do not apply when there is no reasonable possibility that any assistance that VA would provide to the claimant would substantiate the claim. 38 C.F.R. § 21.1032(d).  As discussed below, the undisputed facts in this case render the appellant ineligible for benefits under the Post-9/11 GI Bill and there is no reasonable possibility than any assistance that VA could provide to the appellant would substantiate his claim.  Thus, the notice and assistance requirements are inapplicable.

In this case, the appellant contends that he has met the requirements for basic eligibility for educational assistance, essentially asserting that his service does qualify as active duty service for the purpose of administration and payment of benefits under Chapter 33.  In an October 2012 letter, he said that he was an enlisted airman at the Air Force Academy Prep School from July 2011 to March 2012, when he decided to seek a discharge from active duty for personal reasons.  He stated that during the discharge process, he was told by someone at the education office at the Prep School that he would qualify for a portion of educational benefits based on his service.  He applied for VA educational benefits in March 2012, and was approved by VA, whereupon he moved ahead with applying to a university, and obtained housing.  His award of benefits was later rescinded by VA in September 2012.  He contends that this decision was incorrect.

A review of the record reflects that by a letter to the appellant dated in April 2012, the Agency of Original Jurisdiction (AOJ) incorrectly informed him that he was entitled to benefits under the Post-9/11 GI Bill.  Such benefits were later denied by the AOJ in September 2012, based on a finding that he had insufficient qualifying service.  The appellant was notified of this denial in a September 2012 letter, and the current appeal ensued.

In June 2013, the appellant asserted that he did not serve as a cadet or midshipman at one of the service academies, but was an airman basic, and participated in basic training, military training, and preparatory courses.

The provisions of the Congressional action to establish educational benefits commonly known as the Post-9/11 GI Bill are codified at 38 U.S.C.A. §§ 3301-3324 (West 2014) with the implementing regulations found at 38 C.F.R. §§ 21.9500-21.9770 (2014).  VA promulgated provisions for eligibility for this benefit based on certain qualifying periods and types of active duty service.  See 38 U.S.C.A. §§ 3301-24; 38 C.F.R. § 21.9520.  An individual may establish eligibility for basic educational assistance under Chapter 33 by showing that he or she had active duty service after September 10, 2001, and, in pertinent part, served a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, continued on active duty or was discharged from service with an honorable discharge.  38 C.F.R. § 21.9520 (a).

Under the provisions governing the administration and payment of educational under 38 U.S.C. Chapter 33 (Post-9/11 GI Bill), the following definitions apply: "Active duty" means full-time duty in the regular components of the Armed Forces, or, in the case of members of the reserve components of the Armed Forces, under a call or order to active duty under 10 U.S.C. §§ 688, 12301(a), 12301(d), 12301(g), 12302, or 12304, or 14 U.S.C. § 712.  "Active duty" does not include, among certain other types of service, any period of service during which the individual served as a cadet or midshipman at one of the service academies.  38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505.

The following periods of service also shall not be considered a part of the period of active duty on which an individual's entitlement to educational assistance is based: (1) Any period of (1) a period of service on active duty of an officer pursuant to an agreement under section 2107(b) of title 10; (2) a period of service on active duty of an officer pursuant to an agreement under section 4348, 6959, or 9348 of title 10 or section 182 of title 14; (3) a period of service that is terminated because of a defective enlistment and induction based on - (A) the individual's being a minor for purposes of service in the Armed Forces; (B) an erroneous enlistment or induction; or (C) a defective enlistment agreement.  38 U.S.C.A. § 3311 (d). 

Finally, the Board observes that the VA Office of General Counsel has held that "[c]haracterization of an individual's service at the USAFAPS for purposes of entitlement to veterans' benefits depends on the status in which the individual enters the USAFAPS.  Service by an individual who attends the USAFAPS as a reservist called to active duty for the sole purpose of attending the USAFAPS constitutes 'active duty for training.'  This includes persons who are enlisted directly from civilian life or from the Air National Guard for the sole purpose of attending the USAFAPS, as well as members of reserve components who are called to active duty for this purpose.  Service by an enlisted active duty servicemember who is reassigned to the USAFAPS without a release from active duty constitutes a continuation of the servicemember's 'active duty.'"  VAOPGCPREC 18-94 (October 3, 1994).

The record, including the appellant's DD Form 214, indisputably shows that he entered the United States Air Force Academy Preparatory School (USAFAPS) on July 13, 2011, where he served in cadet candidate status until March 7, 2012, when he was honorably discharged prior to completion of his first full term of service based on secretarial authority.  His DD Form 214 also indicates that he was a member of a reserve component of the Armed Forces, specifically, the U.S. Air Force Reserve.  Upon discharge, he was not transferred to any subsequent command.  The evidence does not reflect, and the appellant does not contend, that he had any additional active duty service.

His DD Form 214 further indicates that he had no prior active or inactive military service, which leads the Board to conclude that he entered the USAFAPS as a civilian.  Pursuant to VAOPGCPREC 18-94, when a person is enlisted directly into the USAFAPS from civilian life for the sole purpose of attending the USAFAPS, such service constitutes active duty for training as opposed to active duty service. Accordingly, the Board concludes that the appellant's only period of service at the USAFAPS from July 13, 2011 to March 7, 2012, is characterized as a period of active duty for training, and not a period of creditable active duty service for the purpose of establishing eligibility to VA educational benefits under the Post-9/11 GI Bill.  Hence, the Board finds that he did not have the required minimum of 90 days qualifying "active duty" after September 10, 2001.  As the basic eligibility requirements for educational assistance under Chapter 33 are not met, see 38 C.F.R. § 21.9520, the Appellant is not eligible for educational assistance under the Post-9/11 GI Bill.

The Board acknowledges that VA's April 2012 letter incorrectly certified the appellant's eligibility for Chapter 33 benefits.  To the extent that the appellant may be arguing that he detrimentally relied on the erroneous issuance of a Certificate of Eligibility for Chapter 33 benefits, such that this eligibility should not be revoked, there is no legal eligibility that exists based on his service.  VA is charged with administering the law as it is written and, as noted above, governing legal criteria specifically exclude an award of benefits absent the establishment of eligibility under 38 U.S.C. Chapter 33.  As articulated above, the appellant's period of attendance at the USAFAPS is specifically excluded from creditable active duty service under the regulations governing eligibility for benefits under the Post-9/11 GI Bill.  The governing regulation and statutes are clear.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505. 

The Board is sympathetic to the appellant's position, in that he acted upon incorrect information he was provided in April 2012 as to his eligibility for Chapter 33 benefits.  However, it is well established that the Board cannot grant educational assistance benefits based upon the failure of U.S. Government employees to provide accurate information regarding eligibility.  See, e.g., Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of any obligation on VA's part to provide veterans with accurate information pertaining to eligibility for Chapter 30 benefits "cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met"); see also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of government benefits must be authorized by statute; therefore, erroneous advice given by a government employee cannot be used to estop the government from denying benefits.").  The Board has no authority to disregard the specific requirements enacted by Congress, and "neither VA nor the Court can extend [Chapter 33] benefits out of sympathy for a particular veteran."  Harvey, 6 Vet. App. at 422 (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)). 

While sympathetic to the appellant, the Board is nonetheless bound by the law and has no authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104.  Equitable relief is solely within the discretion of the Secretary of Veterans Affairs, and is not within the jurisdiction of the Board.  See McCay v. Brown, 8 Vet. App. 378 (1995); Harvey v. Brown, 6 Vet. App. 416 (1994); 38 C.F.R. § 2.7.

Accordingly, this appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


